Citation Nr: 0016783	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985.

In an October 1999 statement, received subsequent to the 
issuance of the most recent Supplemental Statement of the 
Case, the veteran submitted additional written argument in 
support of his claim.  The RO has not reviewed this specific 
statement in connection with a determination on his claim.  
However, review of the substance of the statement discloses 
that the argument duplicates that made previously by the 
veteran, including statements he made to a VA examiner in 
June, and his June 1997 hearing testimony.  Because the 
substance of his argument has been considered by the RO in 
connection with previous decisions on the merits of his 
claim, the Board of Veterans' Appeals (Board) is of the 
opinion that a remand to allow the RO to consider this 
statement is unnecessary and would prove a poor use of 
administrative and judicial resources.


FINDINGS OF FACT

1.  The veteran's right ankle disability involves an 
apparently on-going disease process of new bony and 
cartilaginous growths.  

2.  The veteran has marked limitation of right ankle motion.

3.  The right ankle has motion and is not ankylosed.


CONCLUSION OF LAW

A disability rating in excess of 20 percent for a right ankle 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5271 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim for 
entitlement to an increased disability rating for a seizure 
disorder is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a).  When 
a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record upon 
which to base a well-informed determination, the veteran has 
been provided a hearing and several recent VA examinations, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


History

The veteran's service medical records reflect an episode of 
osteochondritis dissecans of the right ankle.  This was 
initially treated conservatively with a cast, and then 
surgically, for excision of the osteochondral defect.  
Service connection was granted effective upon his discharge 
from service and a 10 percent disability rating was assigned.  
The disability rating was subsequently increased to 
20 percent.

The veteran underwent surgery for debridement and drilling of 
an osteochondritic dissecans lesion of the right talus in 
June 1988 and again in October 1988.  A right medial 
malleolar osteotomy, curettage, and drilling were performed 
to correct a osteochondral defect of the right talus in 
November 1994.  Two screws were placed in the malleolus 
following the osteotomy.  Apparently, the bone healed 
improperly, resulting in an imperfect bone union.  To correct 
this problem, surgery consisting of an open reduction, 
internal fixation, hardware removal, and local bone grafting, 
was performed in August 1995.  

The report of a November 1996 VA examination conducted for 
purposes of compensation reveals the veteran's primary 
complaint was pain upon right ankle motion.  He explained to 
the examiner that he had changed jobs to avoid heavy lifting, 
and that the new job has relieved his ankle problems 
somewhat, although he still had to walk a great deal in his 
new job as a supervisor in the water department for the City 
of Olympia.  He reported being frustrated with the inability 
to exercise due to right ankle pain upon use.  Upon clinical 
examination, the examiner noted an "obvious increase to the 
size of his [right] medial malleolus, relative to his left."  
Upon range of motion testing, the right ankle demonstrated 
less range of flexion and extension than the left ankle.  
There was no soft tissue or joint swelling, although passive 
motion did elicit crepitus in all four right ankle quadrants.  
The examiner provided a diagnostic impression of "status 
post osteochondritis of the right ankle, condition degrading 
by history."  

During a June 1997 hearing at the RO, the veteran testified 
that he felt the most recent ankle surgery had only worsened 
the pain and did not result in an improvement in his ankle 
condition.  He reported not being able to stand for any 
length of time because his ankle would go numb.  He testified 
about having changed his job to relieve his ankle pain, but 
stated he had lost some benefits for his wife and children 
and had lost some vacation time as well in making the change.  
He again explained his frustration at being limited in 
physical activity and sports because of his ankle pain.  

The report of a March 1998 magnetic resonance imaging study 
reflects moderately advanced chondral degeneration along the 
more medial aspect of the cartilaginous plafond with near 
full thickness to full thickness thinning of the articular 
cartilage along the medial aspect of the cartilaginous 
plafond.  No loose bodies or loose osteochondral fragments 
were identified.  There was evidence of reactive/degenerative 
cancellous edema predominantly along the medial aspect of the 
talar dome and to a lesser degree, the medial aspect of the 
distal tibia.  There was marked thickening of the 
calcaneofibular ligament and the anterior talofibular 
ligament.  The following diagnostic impressions were 
rendered:  1) post-operative changes related to previous open 
reduction and internal fixation of a previous medial 
malleolar fracture, 2) moderately advanced to advanced 
cartilage chondral degeneration predominantly along the 
medial aspect of the cartilaginous plafond with associated 
reactive/degenerative subchondral cancellous edema, 3) mild 
distal posterior tibialis tendinosis, 4) findings compatible 
with previous tears of the anterior talofibular and 
calcaneofibular ligaments.

Private podiatry records in 1998 reflect a diagnostic 
assessment of probable tenosynovitis with an osteochondral 
dome defect to the talar dome of the right ankle.  The 
podiatrist recommended further surgery consisting of 
arthroscopic debridement of tenosynovitis and possible 
drilling for fibrous cartilage regeneration in the area of 
the osteochondral dome lesion.  The podiatrist explicitly 
stated that the veteran's right ankle problem was one which 
should be addressed through surgery, and that the veteran's 
strategy of treating the pain with narcotics was not optimal.  
Another private medical record reflects that the veteran 
walked with marked overpronation, which placed additional 
strain on the medial aspect of the right ankle and that he 
was being treated with orthotics for the overpronation.

The report of a June 1999 VA examination reveals that the 
veteran reported right ankle pain upon use and weight-
bearing.  He again complained about not being able to 
exercise because of ankle pain, and expressed frustration at 
not being able to participate in sports with his children.  
He reported he had declined to have the surgery which was 
suggested by the private podiatrist in 1998 as he had been 
discouraged by what he perceived as a lack of positive 
results following the previous surgeries.  Upon clinical 
examination of the right ankle, the examiner noted a 
prominent left lateral malleolus that was tender over the 
inferior margin.  There was a small degree of soft-tissue 
swelling around the medial malleolus, but no erythema.  As 
during the 1996 VA examination, the right ankle had less 
range of motion than the left ankle.  The veteran had a 
normal gait.  Further flexion while weight-bearing induced 
pain in his ankle.  Testing of muscle group strength for the 
ankle flexors and extensors revealed both to be slightly 
reduced on the right compared to the left.  The examiner 
provided a diagnostic impression of a lateral talar dome 
osteochondral fracture with subsequent degenerative joint 
disease of the right ankle.  X-ray studies were interpreted 
as showing degenerative changes at the medial malleolus with 
a number of bony densities seen medial in the ankle mortise.


Analysis

Since the initial rating decision, the RO has evaluated the 
veteran's right ankle disability under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5272.  No explanation for 
this choice was provided initially and it does not appear 
that the RO has revisited the decision since then.  
Diagnostic Code 5272 provides for rating ankylosis of the 
subastragalar or tarsal joint.  Because service connection 
has not been granted for a disability involving the veteran's 
subastragalar or tarsal joints, and in fact, it appears he 
suffers from no disability in these joints; and because there 
is no evidence showing ankylosis of these joints, the Board 
is of the opinion that Diagnostic Code 5272 is not 
appropriate for rating the veteran's service-connected 
impairment.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's particular disability apparently involves an 
ongoing disease process.  Although surgery for the 
debridement and removal of osteochondritic lesions was 
performed in service, June 1988, October 1988, and again in 
November 1994, it appears the lesion, or osteochondral 
defect, reappeared.  The recent magnetic resonance imaging 
study showing cancellous edema and chondral degeneration is 
consistent with the clinical examination findings of 
increased size of the right malleolus, when compared to the 
left.  The private podiatrist's recommendation of surgery for 
debridement and drilling for fibrous cartilage regeneration 
in the area of the osteochondral dome lesion lends further 
support for the conclusion that the veteran's ankle has an 
ongoing disease process.

Diagnostic Code 5015 provides criteria for rating benign bone 
growths.  Under Code 5015, impairment is measured based upon 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015.  Limitation of ankle motion is 
rated under the criteria set forth in Diagnostic Code 5271.  
Moderate limitation of ankle motion is rated as 10 percent 
disabling and marked limitation of ankle motion is rated as 
20 percent disabling.  Twenty percent is the highest 
schedular disability rating provided for limitation of ankle 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A higher 
schedular disability rating is not provided absent ankylosis 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when an appellant is already receiving 
the maximum disability rating available under a diagnostic 
code predicated upon limitation of motion, as is the 
veteran's particular disability, which is appropriately rated 
under Diagnostic Code 5015 with reference to Diagnostic Code 
5271, consideration of a higher rating on account of 
functional loss due to pain is inappropriate.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus further inquiry into 
functional loss due to pain would be inappropriate. 

As noted above, the veteran is already in receipt of a 
20 percent disability rating, albeit under a different, less 
appropriate Diagnostic Code.  He argues that his right ankle 
disability results in functional loss which is more disabling 
than is represented by the 20 percent rating currently in 
effect.  He argues that he has had to make changes in his 
lifestyle that should be analogous to greater impairment, as 
he has changed his job due to his ankle disability, he cannot 
participate in sports with his children, and cannot perform 
exercise which involves putting weight on his ankle.  His 
representative has specifically requested that the RO and the 
Board consider assigning an extra-schedular disability rating 
under the provisions of 38 C.F.R. § 3.321, as the schedular 
rating criteria are inadequate to reflect the actual level of 
impairment resulting from the veteran's right ankle 
disability.

Governing regulation provides that disability ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (holding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).

In this case, the RO has determined that the veteran's case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and has declined to refer the 
case to the Director of the Compensation and Pension Service 
for consideration of an extra-schedular rating. 

As noted above, the provisions contained in the rating 
schedule are supposed to represent, as far as can practicably 
be determined the average impairment in earning capacity in 
civil occupations resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  In this case the veteran has 
testified that he changed jobs to accommodate his right ankle 
disability.  He testified that he had lost some benefits for 
his wife and children and had additionally lost some vacation 
time.  Viewed solely from the perspective that the VA 
disability compensation payment is intended to "make up" 
for the impairment in earning capacity resulting from the 
disability, it would appear that the 20 percent disability 
rating currently in effect is possibly quite generous in 
making up for lost benefits and some lost vacation time.  It 
does not appear that the veteran has experienced any 
reduction in salary or wages as a result of his right ankle 
disability; rather it would appear that some fringe benefits 
may have been lost or reduced when he changed jobs.  

The Board is cognizant of the veteran's arguments regarding 
his lifestyle changes in that he is limited in his ability to 
exercise and cannot participate in sports with his children.  
Of course, it is more difficult to quantify the amount of 
compensation which could be viewed as appropriate for these 
losses.  Likely because of this inherent difficulty, the 
regulation providing for extra-schedular compensation 
specifies such compensation only when the disability picture 
is exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, however.  As explained above, marked 
interference with employment beyond that which is compensated 
and contemplated under the schedular award of 20 percent is 
not shown.  The veteran does not allege and the evidence does 
not show frequent periods of hospitalization due to his ankle 
disability.  Lastly, the Board emphasizes the opinion of the 
private podiatrist to the effect that the veteran's right 
ankle problem requires further surgery; thus with proper 
treatment, it is hopeful the veteran would not experience the 
level of impairment he presently accepts.  For these reasons, 
the Board holds that the veteran's right ankle disability 
does not present such an unusual or exceptional disability 
picture as to warrant the assignment of an extra-schedular 
disability rating under 38 C.F.R. §3.321(b). 


ORDER

A disability rating in excess of 20 percent for a right ankle 
disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

